     Case 1:20-cv-00230-NONE-BAM Document 17 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAISY DALRYMPLE,                                 Case No. 1:20-cv-00230-NONE-BAM
12                      Plaintiff,                    ORDER RE STIPULATION FOR
                                                      FURTHER EXTENSION OF TIME TO
13          v.                                        FILE DISMISSAL
14   FCA US LLC; FRESNO CHRYSLER                      (Doc. No. 15)
     JEEP, INC.; and DOES 1-20, inclusive,
15
                        Defendants.
16

17

18          On May 21, 2020, the parties filed a notice of settlement of this action. (Doc. No. 9.)
19   Pursuant to Local Rule 160, the Court ordered the parties to file appropriate papers to dismiss or
20   conclude this action no later than August 19, 2020. (Doc. No. 10.)
21          On August 19, 2020, the parties filed a stipulation seeking an extension of time to file
22   dismissal documents. (Doc. No. 11.) The Court granted the request and extended the deadline
23   for the parties to file documents to dismiss or conclude this action to October 19, 2020. (Doc.
24   No. 12.)
25          On October 16, 2020, the parties filed a further stipulation seeking an extension of time to
26   file dismissal documents. The parties report that an extension of time is necessary because
27   Plaintiff’s counsel had some pressing family issues that prevented him from being able to finalize
28
                                                      1
     Case 1:20-cv-00230-NONE-BAM Document 17 Filed 10/20/20 Page 2 of 2


 1   the settlement in this case. The parties request an additional ninety-one days to complete the

 2   settlement and file dismissal documents. (Doc. No. 15.)

 3          Pursuant to the parties’ stipulation, and good cause appearing, the deadline to file

 4   documents to dismiss or conclude this action in its entirety is HEREBY EXTENDED to January

 5   18, 2021. The parties are cautioned that the failure to comply with this order may be grounds for

 6   the imposition of sanctions on counsel or parties who contributed to the violation of this order.

 7   See Local Rules 160 and 172. The parties are further cautioned that additional extensions of time

 8   will not be granted absent a demonstrated showing of good cause.

 9
     IT IS SO ORDERED.
10

11      Dated:     October 20, 2020                            /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
